

	

		II

		109th CONGRESS

		1st Session

		S. 1143

		IN THE SENATE OF THE UNITED STATES

		

			May 26, 2005

			Mr. Enzi introduced the

			 following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To provide death and disability benefits

		  for aerial firefighters who work on a contract basis for a public agency and

		  suffer death or disability in the line of duty, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Aerial Firefighter Relief Act of

			 2005.

		2.FindingsCongress finds the following:

			(1)Pilots and crew members of aircraft used to

			 fight wildfires generally work on a contract basis with a State or Federal

			 agency and, as a result, are not eligible for death or disability benefits

			 should they be killed or injured in the line of duty.

			(2)Employer death benefits and life insurance

			 for aerial firefighters are expensive, and a family of an aerial firefighter

			 who dies in the line of duty has to cope not only with the loss of a loved one,

			 but also the additional financial loss of a wage earner.

			(3)It is vital that Congress continue to

			 encourage the recruitment and retention of skilled and experienced aerial

			 firefighters.

			3.Eligibility of aerial

			 firefighters for public safety officer death benefits

			(a)In

			 generalSection 1204(8)

			 of the Omnibus Crime Control and Safe Streets

			 Act of 1968 (42 U.S.C. 3796b(8)) is

			 amended—

				(1)in subparagraph (B) by striking

			 or at the end;

				(2)in subparagraph (C) by striking the period

			 at the end and inserting ; or; and

				(3)by adding at the end the following new

			 subparagraph:

					

						(D)an individual serving a public agency, or a

				contractor or subcontractor at any tier of a public agency, in an official

				capacity, with or without compensation, as a pilot or a crew member of an

				aircraft carrying out a firefighting mission on behalf of such public agency,

				if the injury involved occurs during the period beginning with the moment in

				which the aircraft first moves under its own power for the purpose of flight

				and ending with the moment in which the aircraft comes to rest after

				landing.

						.

				(b)ApplicabilityThe amendments made by subsection (a) shall

			 apply with respect to injuries occurring on or after September 29, 1976.

			

